United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois  60604

                                      August 20, 2014

                                             Before

                            ANN CLAIRE WILLIAMS, Circuit Judge



No. 13‐3154

KAREN MURPHY,                                         Appeal from the United States District
                      Plaintiff‐Appellant,            Court for the Northern District of
                                                      Illinois, Eastern Division.
       v.
                                                      No. 12 CV 3879
CAROLYN W. COLVIN, Acting
Commissioner of Social Security,                      Young B. Kim,
                   Defendant‐Appellee.                Magistrate Judge.




                                         O R D E R

       The opinion issued on July 22, 2014 is amended as follows: 

        On page 17 of the slip  opinion, lines  10‐14 are deleted  and replaced with:  “The
judgment is REVERSED and the case is REMANDED with instructions to return the case
to the Social Security Administration for further proceedings consistent with this opinion.”